(Por la corte, a propuesta del Juez Asociado Sr. Wolf.)
Por cuanto, la parte demandante apelada ha radicado moción para que desestimemos el presente recurso.;
Por cuanto, esa moción no ha sido notificada a la parte apelante personalmente ni a su abogado, por haber- fallecido éste e ignorarse el paradero de aquélla, según se desprende de una petición que para complementar su solicitud desestimatoria nos ha presentado el deman-dante ; y
Por cuanto, ya que ni por regla -ni por. ley se ha previsto el caso específico con que nos confrontamos, la parte apelada nos pide que, teniendo por presentadas la moción sobre desestimación y la certifi-cación acompañada a la misma, señalemos día y hora para la vista o dispongamos la forma en que debe ser citada la apelante, si lo creyé-remos conveniente;
Por tanto,, se ordena que, a fin de que pueda señalarse para vista la moción desestimatoria, el demandante acredite ante este Tribunal el hecho de haber sido la apelante citada por medio de edictos que contendrán' una síntesis de los hechos en que la parte demandante basa su moción y se publicarán tres veces durante el transcurso de diez días en uno de los periódicos diarios de mayor circulación en la *1039Isla de Puerto Rico; debiendo la parte apelada remitir por correo copia de la moción para desestimar a la última residencia conocida de la demandada, y un ejemplar del periódico en que publique el edicto dirigido así: ‘ ‘ Sra. Laura Rodríguez, Caguas, Puerto Rico. ’ ’